UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7211


FELTON ANTHONY WIGGINS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02116-FL)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felton Anthony Wiggins, Appellant Pro Se. William E.H. Creech,
Tobin Webb Lathan, Joshua Bryan Royster, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Felton    Anthony    Wiggins,      a   federal     prisoner,   appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.                We have reviewed the

record and find no reversible error.                 Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              Wiggins v. United States,

No. 5:09-hc-02116-FL (E.D.N.C. Aug. 16, 2010).                 We dispense with

oral   argument     because    the    facts    and    legal    contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2